Name: Commission Regulation (EEC) No 2936/79 of 20 December 1979 continuing the measures referred to in Regulation (EEC) No 1271/78 on the improvement of the quality of milk within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/ 16 Official Journal of the European Communities 28 . 12. 79 COMMISSION REGULATION (EEC) No 2936/79 of 20 December 1979 continuing the measures referred to in Regulation (EEC) No 1271 /78 on the improvement of the quality of milk within the Community milk (cowshed hygiene , milking) and its treatment (cooling) ; (e) counselling on the collection (jointly operated equipment, collection points) and transport of raw milk (specifications, equipment and operation of milk tankers) ; (f) the training of qualified personnel, for :  disseminating technical information ,  quality control ; (g) the setting up of cooperative milk collection centres , if necessary with refrigeration facilities . In properly reasoned exceptional cases, aids may also be granted to single farms . 2 . The measures referred to in paragraph 1 shall be eligible only if they are begun after 31 March 1980 ; they shall be completed not later than 31 March 1982. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1271 /79 (2 ), and in particular Article 4 thereof, Whereas measures carried out pursuant to Commis ­ sion Regulation (EEC) No 1271 /78 of 13 June 1978 concerning measures to improve the quality of milk within the Community (3 ), as last amended by Regula ­ tion (EEC) No 2341 /78 (4), have proved an effective means of improving the quality of milk in the Community ; whereas they should therefore be conti ­ nued in the medium term ; Whereas the organizations, institutions, undertakings and producer groups possessing the necessary qualifi ­ cations and experience should therefore be invited again to propose detailed programmes which these organizations would themselves carry out ; Whereas , as regards the other arrangements, the major portion of the provisions of Regulation (EEC) No 1271 /78 , amended in the light of relevant experience, may be repeated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 1 . Measures shall be taken , under the conditions laid down in this Regulation , to encourage : (a) quality control of raw milk , namely :  bacteriological analysis of raw milk ,  evaluation of the results recorded ; (b) testing in relation to health aspects of raw milk ; (c) the testing of milking machines ; (d) the counselling of individual milk producers, directed in particular towards the obtaining of Article 2 1 . Measures as referred to in Article 1 ( 1 ) shall be proposed and carried out by institutions, organiza ­ tions , undertakings or producer groups which : (a) have the necessary qualifications and experience ; (b) give guarantees that they are capable of ensuring the satisfactory completion of the work . Proposals by individual firms will be considered only where they are particularly justified and where they would not prejudice the operations of regional organi ­ zations specializing in the field . 2 . Community financing shall be limited to 90 % of expenditure incurred by the measures concerned . 3 . In the case of the measures referred to in Article 1 ( 1 ) (a) and (b), account shall be taken for purposes of Community financing only of the first fitting-out of laboratories with :  equipment (which may include incubators) for examining the bacteriological content of milk ,  equipment for detecting antibiotics, cell content, inhibitory substances and impurities in raw milk , (') OJ No L 131 , 26 . 5 . 1977 , p. 6 . (2 ) OJ No L 161 , 29 . 6 . 1979 , p. 1 1 . ( 3 ) OJ No L 156, 14 . 6 . 1978 , p. 39 . (4 ) OJ No L 282, 7 . 10 . 1978 , p . 1 1 . 28 . 12. 79 Official Journal of the European Communities No L 334/ 17  equipment for detecting mastitis in raw milk . In so far as data-processing facilities are combined with the equipment concerned, they shall be regarded as part of that equipment. The technical first fitting-out of already existing labor ­ atories with improved , more economic, equipment shall be regarded as a measure referred to in Article 1 ( 1 ) (a). Such equipment shall be financed only where its tech ­ nical capacity will be effectively utilized . 4 . In the case of proposals submitted by undertak ­ ings buying milk or organizations representing such undertakings, Community participation shall , more ­ over, be subject to the giving by the applicant of an undertaking to introduce, in his area of operation , within the period fixed in the contract for the comple ­ tion of the measures accepted, a system whereby payment for milk is varied according to its bacterio ­ logical quality. Article 3 1 . Those concerned are hereby invited to submit not later than 31 March 1980 to the competent authority appointed by their Member State, hereinafter called the ' intervention agency', complete detailed proposals concerning the measures referred to in Article 1 ( 1 ). 2 . The intervention agencies shall lay down further detailed rules for the submission of proposals in a notice which shall be published in the Official Journal of the European Communities. 3 . Within 10 working days after the date specified in paragraph 1 , the intervention agency shall transmit to the Commission the proposals received and any supplementary documents . The intervention agency may add its comments, if any, to the proposals in question . Article 4 1 . Proposals shall indicate : (a) the name and address of the applicant ; (b) all details concerning the measures proposed, including the time required for completion , the expected results and details of any third parties to be involved ; (c) the total cost of these measures, expressed in the currency of the Member State on whose territory the applicant is established , giving an itemized breakdown of this amount and setting out the sources of finance ; (d) the desired arrangements for payment of the Community contribution (Article 7 ( 1 ) (a) or (b)) ; (e) the annual report concerning the previous finan ­ cial year . 2 . Proposals shall be valid only where : (a) they are submitted by an applicant fulfilling the conditions laid down in Article 2 ( 1 ); (b) they are accompanied by an undertaking that the applicant will comply with the provisions of this Regulation , and in particular with the obligations under Article 2 (4), and with the list of terms and conditions referred to in Article 6 . Article 5 1 . After examination of the proposals by the Management Committee for Milk Products pursuant to Article 31 of Regulation (EEC) No 804/68 and taking into account the importance of the proposed measures for milk production in the area concerned, the Commission shall conclude contracts for the measures referred to in Article 1 ( 1 ) with those appli ­ cants whose proposals have been accepted . Prior to the conclusion of a contract, an applicant may be requested to supply additional information and/or details concerning its proposal . 2 . The intervention agency shall inform each appli ­ cant as soon as possible of the decision taken in respect of its proposal . Article 6 1 . On acceptance of a proposal in accordance with Article 5, a list of terms and conditions shall be drawn up by the Commission in at least three copies and signed by the party concerned . 2 . The list of terms and conditions shall form an integral part of the contract referred to in Article 5 ( 1 ) and shall : (a) include the details referred to in Article 4 ( 1 ) or make reference to them ; (b) supplement these details , where necessary, by addi ­ tional provisions resulting from the application of the second subparagraph of Article 5 ( 1 ). 3 . The Commission shall send a copy of the contract and of the list of terms and conditions to the intervention agency responsible for ensuring compli ­ ance with the agreed conditions . Article 7 1 . The intervention agency concerned shall pay to the party in question , in accordance with the choice indicated in its proposal , either : (a) within six weeks of the date of signature of the contract and the list of terms and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or, (b) at two-monthly intervals, four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution , the first such instalment being No L 334/ 18 Official Journal of the European Communities 28 . 12. 79 this event, the amount in question shall be deducted from the European Agricultural Guidance and Guarantee Fund, Guarantee Section , expenditure, and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77 . Article 8 Each party responsible for a measure as referred to in Article 1 ( 1 ) shall submit to the Commission and to the intervention agency concerned within three months after completion of the measures in question , and in any case before 1 July 1982, a detailed report on the utilization of the Community funds allocated and on the results of the measure . paid within six weeks of the date of signature of the contract and the list of terms and conditions . 2. The payment of each instalment shall be condi ­ tional on the lodging with the intervention agency of a security equal to the amount of the instalment, plus 10 % . 3 . The release of securities and payment of the balance by the intervention agency shall be subject to : (a) confirmation by the intervention agency that the party concerned has fulfilled its obligations as laid down in the list of terms and conditions ; (b) the transmission to the Commission and to the intervention agency of the report referred to in Article 8 and verification of the details contained in this report by the intervention agency ; and (c) proof being furnished that the party concerned has spent its own contribution for the purpose laid down . 4 . In so far as the conditions set out in paragraph 3 are not fulfilled, the securities shall be forfeited . In Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Commission Finn GUNDELACH Vice-President